 BURNS INTERNATIONAL SECURITY SERVICESBurns International Security Services, Inc. and JamesC. Harris. Case 4-CA-8377January 23, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn August 9, 1977, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.The pertinent facts are fully set forth by theAdministrative Law Judge. Briefly, during the latesummer of 1976,3the Union4began an organizingcampaign among those employees of Respondentwho were stationed as guards on the campus ofDrexel University in Philadelphia. The Union filed arepresentation petition on August 24, and an electionwas conducted on October 29, which the Union lost29 to 7. James Harris, the Charging Party, admittedthat he had nothing to do with the union campaignand had never talked about it with other guards,except that someone asked him to sign a union card.Nevertheless, the facts establish that Respondentsuspected Harris of being a supporter of the Union.5Thus, about I week before the election the assistantbranch manager, Prince Knight, invited formeremployee Michele Haar to a bar where, whilequestioning her as to the identities of possible unionsupporters among Respondent's employees, he men-tioned six names, including that of Harris, who were"supposedly" on a list of suspected union sympathiz-ers.i The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 In par. 4 of his Decision, under the section entitled 'The Evidence:Analysis," the Administrative Law Judge states that Hams was employed asan armed guard (emphasis supplied). We find nothing in the record tosupport the finding that Harris was in fact an armed guard.3 Unless otherwise indicated all dates are in 1976.4 The Union referred to herein is International Union of SecurityOfficers, Local 1.234 NLRB No. 74Harris was employed as one of Respondent'sguards for about 2 years. During this time he wasassigned to various buildings, always working themidnight to 8 a.m. shift. He simultaneously heldanother full-time day job, working from 8:30 a.m. to5 p.m. as a service technician for the Royal Typewrit-er Company. Harris was stationed in a classroombuilding, Nesbitt Hall, prior to the time of theelection. Soon after the election he was given specialpermission by Captain Saddler, Respondent's detailcommander at Drexel, to take a leave of absence toattend a 2-week training program required to retainhis day job. When he returned from the trainingprogram he was transferred to guard duty in theAthletic Field Building, several blocks away from themain campus. At approximately 2 o'clock on themorning of December 3, while making an inspectionvisit to Harris' post, Captain Saddler caught Harrissleeping and summarily discharged him. Shortlythereafter, when Harris went to the dispatcher'soffice to turn in his uniform he told SergeantSharkey, in substance, that Saddler had fired him forsleeping on the job.6Harris returned to the dispatcher's office later thatmorning to retrieve his belongings. Present at thattime were two supervising sergeants, John Lonescoand Warren Williams, and Dispatcher Wandra Pow-ell. According to Powell's credited testimony, sheheard Lonesco tell Harris "Words to the effect, I toldyou it was just a matter of time and that your namewas on the list." Powell also testified that about aweek or two after the election she heard Lonesco saythat Assistant Branch Manager Knight had toldSaddler "that he would see that the people who votedfor the union were ...conveniently disposed of."7We agree with the General Counsel that Lonesco'sstatement in the presence of Williams and Powellwas to the effect that Harris was fired for unionactivity and thus constituted a violation of Section8(aX)() of the Act as it conveyed to those present notonly that Harris may have been discharged unlawful-ly but that other employees would suffer a similarfate if they engaged in such activity. We shall,therefore, modify the order and notice to encompassthis finding.5 That Respondent opposed the unionization of its employees is shownby the Administrative Law Judge's finding that Respondent created theimpression of improper surveillance (referred to by him as "surveyance") ofthe employees' union activities in violation of Sec. 8(aXI) of the Act. Noexceptions were filed to this finding.s Although Harris denied that he was sleeping when Captain Saddlermade the unannounced visit, the Administrative Law Judge discredited hisdenial.I Although this statement was alleged as a violation in the complaint noexception was taken to the Administrative Law Judge's failure to find it tobe violative of the Act.373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNotwithstanding the foregoing postdischarge re-marks of Supervisor Lonesco, we agree with theAdministrative Law Judge's conclusion that "therelevant facts of record in their totality fall short ofproving illegal motive in the discharge of Harris..." As found by the Administrative Law Judge,Harris was asleep when Captain Saddler unexpected-ly came upon him and discharged him. GeneralCounsel contends, however, that, regardless of thisfact, Harris' discharge reflected disparate treatmentinasmuch as other employees caught sleeping on thejob were given prior warnings before being dis-charged.8For the following reasons we reject thiscontention.Respondent's written rules as set forth in its"Handbook for Guards" state that one of thegrounds for dismissal is "sleeping on duty." There isno rule that oral or written warnings must first begiven prior to a discharge for that offense. Althoughthe record shows that in general when an employee iscaught sleeping on duty by a low level supervisor thesupervisor usually reports the conduct to his superiorwho issues a warning condemning the offense, wecan find no set pattern as to the number of warningsissued to guards before termination for such anoffense, or that warnings are always issued in suchcases. Indeed, guards have been discharged after onesleeping infraction or not at all after numeroussleeping incidents. Of even more significance, how-ever, and standing in sharp contrast to the generalway such derelictions of duty are handled wherelower echelon supervisors are involved, is the uni-form approach of Captain Saddler to guards he hascaught sleeping while on watch. Thus, the only othertime that Captain Saddler personally caught a guard,Young, sleeping on the job, he fired him, like Harris,on the spot. Consequently, regardless of the variancein disciplinary actions taken by Respondent inmatters of this kind, the unmistakable fact is that onthe two occasions Captain Saddler personally caughtguards sleeping on duty his reaction was the same:he fired them instantly.9(Also, we note, in thisregard, that Saddler summarily discharged a guard inAugust 1975, when he found him "in a prone8 The Administrative Law Judge erroneously stated that Patrick Clarkpreviously had personally reported Harris being asleep to Captain Saddlerand had also seen a Sergeant Brown write up Harris for the same offense.The record shows that the individual to whom Clark referred was guardWillie Jones, not Harris.s We also note that although Harris denies that he was ever warnedabout sleeping on duty, the Administrative Law Judge generally discreditshis testimony where it is significantly contradicted by Respondent'switnesses. Thus, Respondent's witness Sharkey testified that when he was apatrolman he caught Harris sleeping on duty several times. AlthoughSharkey never notified Saddler of those infractions, he cautioned Harris thatif the captain caught him asleep, he would be fired. Thus, the record revealsthat Harris was forewarned of what to expect if Saddler caught him sleeping.Furthermore, the record reveals that Harris had been admonished for lesserderelictions of duty. Saddler credibly testified that while Harris wasposition" with "liquor on his breath" and "unable tofunction.")We also disagree with General Counsel's conten-tion that Lonesco's postdischarge statement to Harrisreveals Saddler's (and thus Respondent's) unlawfulmotive for discharging Harris. Although Lonesco'sstatement to Harris is found violative of Section8(aX)(1) of the Act, it is insufficient, under thecircumstances, to impute a discriminatory motive toSaddler. Thus, the discharge of Harris occurredcontemporaneously with his offense. There was nointervening laspe of time between the two actions tosuggest that Saddler's reason for discharging Harrismay have been other than the one he gave to thatemployee. In such circumstances, we conclude thatLonesco's postdischarge statement suggesting anunlawful reason for Harris' discharge amounted tonothing more than mere supposition on Lonesco'spart and, therefore, we do not attach any significantweight to it in deciding this issue.'0Furthermore, if Saddler had wanted to get rid ofHarris because of the latter's suspected union activi-ty, he had already passed by one opportunity to doso when he granted rather than refused Harris'request for leave to attend a 2-week typewriter repaircourse which was required for his day job. Soon afterthe election, Harris told Saddler he had to go awayfor 2 weeks to keep the daytime job, and Saddlerallowed it-even though, as Saddler testified, he veryseldom received requests for leaves of absence andconsidered it a favor in Harris' case because it wasextremely difficult to replace him during that period.Had Saddler denied the request, Harris would havebeen forced to leave if he had wanted to keep hisdaytime job. As the Administrative Law Judgepointed out, what better way for an employer toassure itself of an employee's departure "than havehim choose to leave of his own accord?" In addition,there is other evidence that Respondent did not seekto retaliate against employees because of their unionsympathy. Thus, guard Plattman, who was also onthe alleged list of suspected union supporters withHarris, was discharged by Saddler for insubordina-tion but then rehired at the request of Knight, one ofstationed in Nesbitt Hall he issued 8 to 10 warnings to Harris because hefailed to make his scheduled rounds, and while Harris was stationed in theAthletic Field House he was issued 6 warnings for the same offense. Thus,when Saddler discharged Harris he was aware that Harris was not a firstoffender.to See, e.g., Granrham Mines, 177 NLRB 759 (1969), where the Boardreversed a Trial Examiner and found no merit in the contention that theemployer departed from past practice in discharging a union adherent forsleeping on the job despite the fact that the respondent there exhibited unionanimus through antiunion statements and an 8(a)(I) increase in benefits.The Board stated, "However, this evidence must be carefully considered inthe light of the other facts surrounding the discharges in order to determinewhether union considerations did in fact play a part in Respondent'sdecision to discharge." Similarly herein, we find the facts do not support adischarge for "union considerations."374 BURNS INTERNATIONAL SECURITY SERVICESthe alleged drafters of the aforesaid list. As theAdministrative Law Judge states, "This is hardlywhat an employer determined to get rid of anemployee would do." In summation, we agree withthe Administrative Law Judge that the followingfactors demonstrate that Harris was not fired forunion activity: (1) the discharge did not occur at atime of union activity; (2) Harris was not stronglyidentified with union activity and did nothing to callattention to himself in that regard; (3) Harrisadmittedly had been warned several times for notpunching timeclocks; (4) Respondent's written rulesprovide that an employee can be discharged forsleeping on duty; (5) other guards were dischargedfor sleeping on duty; (6) Saddler could have disal-lowed Harris' request for leave to attend a 2-weekcourse required for his day job which would havecaused Harris to resign; (7) one other person on thealleged list of union supporters was fired by Saddlerand later rehired at the request of Supervisor Knight;(8) Harris was asleep when Saddler came upon him;and (9) the only other time Saddler personally caughtan employee sleeping on duty, he also dischargedhim on the spot.Thus, we agree with the Administrative Law Judgeand find that the General Counsel has not carried theburden of proving that Harris' discharge was "illegal-ly motivated."'" Accordingly, we agree with theAdministrative Law Judge's dismissal of the 8(aX3)portion of complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Burns International Security Services, Inc.,Philadelphia, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall take the action set forth insaid recommended Order, as so modified:1. Insert the following as paragraph l(b) andreletter the subsequent paragraphs accordingly:"(b) Threatening employees with discharge becauseof their union activities."2. Substitute the attached notice for that of theAdministrative Law Judge.II The Board in Harrah's Club, 158 NLRB 758 (1966), adopted a TrialExaminer's decision finding a stage technician's discharge for sleeping onduty not violative of Sec. 8(aX3) of the Act, although the employer haddemonstrated animus against the union by discharging other employees inviolation of Sec. 8(aX3) and predicted layoffs among the stage technicians.The Board there adopted the Trial Examiner's finding that" ...thiscannot mean that every termination is illegally motivated because itcoincides with these predictions and placates Respondent's union animus.Respondent may still discipline the conduct of its employees." See also NewEngland Lithosraph Company, Inc., 231 NLRB 516 (1977).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act, as amended, and has ordered us topost this notice and we intend to abide by thefollowing.WE WILL NOT tell our employees, directly orindirectly, that we know the identity of prounionemployees, and thereby create the impression ofimproper surveillance of their union activities.WE WILL NOT threaten our employees withdischarge because of their union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights to self-organization, toform, join, or assist International Union ofSecurity Officers, Local I, or any other labororganization, or to engage in any other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any and all such activities.BURNS INTERNATIONALSECURITY SERVICES, INC.DECISIONSTATEMENT OF THE CASETHOMAS A. RIccl, Administrative Law Judge: A hearingin this proceeding was held on May 18 and 19 and June 13,1977, at Philadelphia, Pennsylvania, on complaint of theGeneral Counsel against Burns International SecurityServices, Inc., here called the Respondent or the Company.The complaint issued on January 31, 1977, upon a chargefiled on December 8, 1976, by James Harris, an individual.The sole issue of the case is whether Harris was dischargedby the Respondent in violation of Section 8(aX3) of theAct. Briefs were filed by the General Counsel and theRespondent.Upon the entire record and from my observation of thewitnesses, I make the following:FINDrNos OF FACT1. THE BUSINESS OF THE RESPONDENTBurns International Security Services, Inc., a State ofDelaware corporation, is engaged in the business offurnishing guard and protection services throughout theUnited States, including the State of Pennsylvania. Annu-ally it furnishes guard and protection services valued inexcess of $50,000 to customers located outside the Com-375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonwealth of Pennsylvania. I find that the Respondent isengaged in commerce within the meaning of Section 2(5) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDI find that International Union of Security Officers,Local 1, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICEJames Harris was employed as a uniformed guard by theRespondent for about 2 years, assigned to various build-ings on the Drexel University campus in Philadelphia.Early in the morning of December 3, 1976, he wassummarily discharged by a captain supervisor making aninspection visit to Harris' post. The first question of fact tobe decided here is whether Harris, as Captain Saddlertestified, was sleeping while on duty, or whether, as theguard said, he was not.There had been an organizational campaign among theguards working for Burns on the Drexel campus somemonths earlier. An election petition was filed by Interna-tional Union of Security Officers, Local 1, on August 24,1976, and an election was conducted by the Board onOctober 29; the Union lost, 26 votes to 7. Harris testifiedthat before the election he had told Captain Saddler thathe, the guard, was a union member at another job he heldat the same time somewhere else, and the complaint allegesthe reason why Harris was fired in December was infurtherance of a plan by the Company to find a way ofremoving from its employ all guards it believed to beprounion. Denying any knowledge of Harris' attitudetowards this Union or any other, and denying any unlawfulpurpose in its action, the Respondent advances the affirma-tive defense that the man was dismissed because he wasfound asleep when he should have been awake, andbecause this offense, in the light of past derelictions ofduty, justified the discharge. Here it is a circumstantialevidence question. Does the record as a whole support theessential complaint allegation of illegal intent? Do all thepertinent facts of record warrant the inference- absentany direct proof -of hidden, prohibited motive?The Evidence: AnalysisHarris always worked the night shift, from midnight to 8a.m. He simultaneously held another full-time day job,working from 8:30 to 5 p.m. as a service technician for theRoyal Typewriter Company. He knew, before the hearing,that the Respondent was going to defend on the ground ofdischarge for cause. As the first witness in support of thecomplaint, Harris' testimony is as much a detailed explana-tion, and justification, of whatever failings there may havebeen in his work performance before the day of discharge,as it is oral evidence given in support of the charge ofimproper conduct against his employer. He was really arebuttal witness giving the lie to the as yet unspokencriticisms of his record. The theory here, I suppose, is thatif the damaging facts are first aired in the more favorablelanguage the employee can be expected to use, they willweigh less in the balance against whatever supports thecomplaint. But Harris was not very convincing.His last assignment, perhaps shorter than a month, wasto the Drexel University field house, where there are threestation clocks to be punched by the guard on duty when hemakes his rounds once each hour during the 8-hour shift.For some months before that, Harris was assigned to whatis called Nesbitt Hall; here there are many more clocks -about 15 -to be checked, or hit, each hour. Harris startedby saying that many students came to Nesbitt Hall at nightto study or work, and that because he had to let them inand out he used to miss some of the clock hits, a failurewhich always showed up on the tape records every guardcarries in his portable keypunch equipment. He continuedthat in explanation of all this he told Captain Saddlerabout the many students, and that the supervisor thereforetold him that whenever he failed in his duty to punch allkeys as required, he should note the failure on his guardreport as having been occasioned by the arrival anddeparture of too many students. But while admitting hereceived written warnings for not punching the clocks atNesbitt Hall, Harris did not do what the supervisor toldhim, with the result, necessarily, that his daily reportsshowed nothing more than neglect of duty. But Harrisinterjected still another explanation: "I never felt that itwas important to put it down because he would realize thatif I didn't make the rounds, it was -what I was doing wasletting the young ladies in at that particular time."Had Harris been satisfied with saying no more than thatthe captain understood the problem and simply said hewould overlook tapes with keypunches missing, as awitness he would at least have sounded believable. But toadd that Saddler both told him to make correct records,and implied he did not have to make correct records, is justtoo cavalier a story to pass muster.Harris was removed from Nesbitt Hall to the field housebecause, as Captain Saddler said at the hearing, there wereonly three clocks to punch there. Again, Harris said heoften, if not always, ignored one of the only three punchstations there. This time, he said, it was because he had togo outside the building, walk 25 feet, go down several stairsto a basement boilerroom, and punch the clock there.Sometimes there are dogs at the bottom of these steps, andthey might attack him. "Q. While you were there, were youever given any warnings about not hitting any keys? A. Justthe boilerroom key. I brought it to the attention of thepatrolman that my problem was the dogs, they just didn'treally acknowledge me." And again to make this story alsomore convincing, Harris then added: "A couple of guardswere shot at in the neighborhood ...." Harris wasemployed as an armed guard. This was Harris again joiningexculpatory defenses to his admission of neglect of duty.We come to what happened the night he was fired. At 2a.m., Saddler came to the place on an inspection visit.Harris said he did not know the captain was coming andthat Saddler "startled" him when he arrived; in hisprehearing affidavit Harris wrote that the captain "sneakedin." However Saddler came, it is clear Harris was not in theroom designated as his post when not making rounds, butinstead in the coach's locker room, and Saddler had to golooking for him. Again Harris gave an introductory376 BURNS INTERNATIONAL SECURITY SERVICESexplanation of why he was in the wrong room. It was verycold that night and there was no heat in the building. Hesaid the locker room was over the boilerroom, andalthough the boiler was off, it "might possibly cut back in."But if the boiler were turned on there would be heat in thebuilding. What there was in that room were a number ofchairs and Harris was using more than one. Was hesleeping when Saddler arrived? His affidavit reads: "I wasin the back room laying on two chairs listening to the radio...." At the hearing Harris explained: "... I wasn'texactly laying... I was slouched... ."Harris also had a timing device, a sort of clock that is setto ring at a given moment. He knows Burns does not wantits guards to use such things, but again had a readyexplanation: he wears no watch of his own and the Burnsclocks sometimes fail!Against the guard's story that he was only bundled upagainst the cold, reading and listening to the radio, CaptainSaddler testified he found Harris "prone" on four chairs,his shoes off and asleep. He became very angry, orderedHarris to gather his belongings and leave, and quicklycalled for a replacement guard. I believe Harris' statementthat he could not even get a straight dismissal statementout of Saddler; indeed the supervisor's reaction to what hesaw was such that Harris expressed personal resentment.In any event, within an hour or so Harris appeared at thedispatcher's office, in his street clothes and ready to turn inhis uniform. Here there is a conflict in testimony as towords spoken by Harris in the presence of anothersupervisor, Sergeant Sharkey, who chanced to be in theoffice. According to Sharkey, when Harris walked in, thedispatcher on duty asked him "What happened," andHarris answered, "The Captain caught me sleeping."Asked had he said this to Sharkey, Harris answered: "Ididn't say those exact words ...I used different words...I said the Captain visited my post. He was very upsetand he relieved me and he probably fired me for sleepingor something ...." "I don't remember if I said I was firedor what, that I don't know if I am fired or what andevidently that it must have been for sleeping." "I mighthave used the word 'sleeping' in my statement, but thatdidn't affirm that I was sleeping."On the direct question whether Harris in fact was asleepwhen Saddler unexpectedly came upon him, I credit thesupervisor. Not only are there objective facts pointing to ahigh probability he was asleep at that hour -a full-timeday job, slouching (if not lying) on more than one chair, thetimer set to go off when it was time for him to get up andmake the rounds, but Harris' demeanor and always pat,remarkably fitting explanations for one dereliction of dutyafter another, greatly impaired his credibility.There is much evidence that guards in Harris' group haveoften been warned about sleeping on duty. Companyrecords prove one man, Young, was discharged for exactlythat only 2 weeks before Harris. Another, Mosley, wasfired for the same reason in May 1976. Still another,I In his original charge, dated December 8, 1976, Harris quoted himselfas telling Saddler that day that he was a "union man." In a May 15, 1977,investigation affidavit given to a Board agent, he changed this to "shopsteward." And at the hearing Harris said he told Saddler he was a "unionofficial."2 Haar last worked on October 10. A notice of termination, from theThomas, lost his job for being "asleep" on duty in August1975. There is evidence others were discharged for thesame reason. There is an employee handbook for guards,and, of course, it specifies as a "ground for dismissal,""sleeping on duty." Harris, who worked 2 years, said henever saw the handbook. "Q. Do you know you are not tosleep on duty, Mr. Harris? A. Nobody never told me."Asked had he heard of guards being fired for being asleep,he answered: "vaguely"; and then, because he did notknow about Young, he said the reason why Young wasdischarged was because "he was wearing pajamas orsomething like that."Harris certainly appeared to be an intelligent person.Where his testimony is significantly contradicted by theCompany's witnesses, I cannot believe him. His story of aBurns guard wearing pajamas on duty, and his statement,albeit obliquely, that as a security guard he was permittedto sleep on the job, exceed the bounds of reason. He wasasleep on duty. Was he discharged for violating the rules,or because of any union animus in management?As already stated, the union campaign among theRespondent's employees was a thing of the past whenHarris was discharged. Other than his statement thatsomeone asked him to sign a union card, he admitted hehad nothing to do with the union campaign, or ever talkedabout it with other guards. He testified that one night,before the union election, Saddler called him a "celebrity"because he was receiving both the union literature andcompany literature aimed at dissuading employees fromvoting for the Union. He told Saddler he was involved witha union on his daytime job, that in his opinion a unionmight be "bad" for this company, and that the Respondentwould do well to "give us some insurance." I Harris closedwith saying that Saddler promised that after the election"he would see if they could get some insurance for us."Captain Saddler denied this entire conversation. I credithim.Michele Haar was a dispatcher who worked in the office,from February 1976 to September 30. She gave notice inmid-September and was asked to stay on call for possibleoccasional relief assignment. She was called only once, andthen, on October 13, was permanently separated.2Shetestified that "a few days before the union election,""somewhere around" October 22 (as the complaint alleges)Prince Knight, assistant branch manager, telephoned her ather new place of employment, and, after putting WilliamEwing, the branch manager, on the extension phone, askeddid she know "about anybody voting for the Union."When she said no, he asked her to check around and if shedid so hear, "to try and talk them out of it." It seems thatduring her employment Haar had become friendly withsome of the guards. Haar continued to testify that later thatday Knight drove her home, and on the way suggested theystop at the Hilton Inn "for a drink and talking about it."During their conversation there, still according to Haar,Knight again asked did she know of anyone voting for theCompany's records, is formally dated October 13. Records of the Respon-dent's entire nationwide operations are eventually processed in its centraloffice in Briarcliff Manor, in New York State. Her separation was againrecorded there on November I I. The contention in the General Counsel'sbrief, that the latter entry invalidates the earlier one, is unwarranted on thistotal record.377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, and talked about "people that was supposedly onthe list," specifying six names, including that of Harris.Both Knight and Ewing denied having questioned Haarabout the identity of prounion guards or having mentionedany list to her. But Ewing did say he telephoned the girl onOctober 22, and asked why she thought the Union wouldwin in the election. Ewing added that he then explained,substantively, why his antiunion letters were more convinc-ing, and that if she now agreed with him, she should"spread the good word." And Knight admitted that sittingwith Haar at the Hilton there took place "a conversationwhich was a continuation of our telephone call earlier," inwhich he explained the reasons why he did not think itnecessary to have a union among these guards. Knightadded he told the girl he would be glad to talk to any guardwho was uncertain as to the Respondent's "position." Withthese admissions by the two company officers, I creditHaar, and find that the two managers did interrogate herabout the union attitude of other employees, and told herthat the Company believed certain individually namedguards did favor the Union. The credibility finding here,that the company officials told Haar they had an idea as towhich named individuals favored the Union, rests in partupon the credible testimony of Wandra Powell -seebelow. It is also strengthened in part by a letter, received inevidence, that Captain Saddler wrote to Branch ManagerEwing the month before. On September 9 he reported thestatus of the union campaign, adding: "I have indicated aquestion mark for the individuals I feel may or may notvote for a union."Michele Haar was no longer an employee of theRespondent on October 22. Interrogation, in the conven-tional sense of that term, could not have restrained andcoerced her in the matter of unionism with respect to thiscompany. But entirely apart from any privilege to expressopinions with employees or former employees, the state-ment by management to Haar that the Company knew orbelieved certain people to favor the Union, coupled withdirections to her to convey their antiunion message toemployees including these, was tantamount to an intent toconvey to the present employees the impression that theCompany was surveying their union activities, that it waskeeping watch and knew who the unioneers were. Thisdeliberate technique of creating the impression of impropersurveyance upon the employees constituted a clear viola-tion of Section 8(aX)(1) of the Act, and I so find. FinesilverManufacturing Company, 220 NLRB 648 (1975).When, after having been discharged at 2 a.m., Harriscame to the office later on the morning of December 3 toretrieve his belongings, including the timing device, therewere present two supervisory sergeants, John Lonesco andWilliams, plus a dispatcher named Wandra Powell. Harristestified that Lonesco said to him then ". .. you knowJames, it's only a matter of time for you to be fired, ....your name was on the list and now you got it." Powell, as awitness for the General Counsel, was asked what she heardLonesco say: "Words to the effect, I told you it was just amatter of time and that your name was on the list." Powellalso testified that about a week after the election she heardLonesco say "that Prince Knight had told Captain Saddlerthat he would see that the people who voted for the unionwere, I would say, conveniently disposed of." Powell addedthat Lonesco then mentioned seven names to her inconnection with that list, and that included was the nameof Harris.Lonesco, for the Respondent, denied having spoken toPowell about any list of prounion employees, or of anyintent by management to get rid of such persons. He saidhe never heard of such a list. As to his conversation withHarris on the morning of December 3, his testimony is hedid not say the man was discharged because his name wason a list. "I said, 'well, James, it looks like you finally did itnow. You finally put your foot into it.' "Respondent was forcefully opposed to the organizationalactivities, and carried on its own campaign to defeat it.With the branch manager telling Haar, before the election,that management had its eye on certain particular guards,the probability is enhanced that Lonesco would think ofsuch a list when Harris was fired. But more important,while I think Harris was not a very credible witnessgenerally, Powell was the truly disinterested witness. Herswas the most impressive demeanor of all, and I do credither.It does not follow of necessity from all this, however, thatCaptain Saddler discharged the guard for an illegal reason.Harris was not a unioneer in this place; he did nothing tocall attention to himself in that sense; and he was asleepwhen Saddler came upon him. He had been warned anumber of times, as he himself admitted, for not punchingthe clocks when he was supposed to. The written rules dosay a man can be discharged for sleeping, and other guardsin fact were discharged for that offense. Harris had beencaught asleep on duty before, and been warned about it. Inthe face of his denial, this fact is proved by a former guard,Patrick Clarke, also called as a witness for the GeneralCounsel. Clarke, discharged after the union election, hadhimself filed a charge with the Board but later withdrew it.He said he had personally reported Harris being asleep toCaptain Saddler, and had also seen a sergeant, Brown,write Harris up for the same offense.As to the assistant business manager's visit with formeremployee Haar at the Hilton Bar, in which he mentionedHarris' name as a man believed to favor the Union, if theincident be viewed only in Haar's words, it bespeaks acertain significance. She said "he suggested stopping at theHilton Inn ...and talking about it." If a high manage-ment official goes out of his way just to put a scare inemployees, it looks bad. But this was not the only reasonwhy Knight wanted to talk to Haar that day. She is thedaughter of another employee of the Respondent, andKnight had been instrumental in her hire as a favor to thefather. He chanced to meet her in the dispatcher's office,where she had come to collect some money due her, andoffered her a ride to her apartment in order to talk to herabout "personal problems that she was having with herfamily." Knight said he only talked of the Union with her 5to 10 minutes, but spent 45 minutes to an hour sitting theretalking to her about these "problems." Haar did not denythis. The General Counsel repeatedly objected to anytestimony from the witness about any part of that totalconversation except the pinpointed phrases that had comeout of the mouth of the witness Haar on direct examina-378 BURNS INTERNATIONAL SECURITY SERVICEStion. I sustained the objection for reasons of delicacytowards the lady in the hearing room. But it is not fair toevaluate things said in any overall conversation in an out ofcontext posture. Knight did not go out of his way in hisantiunion efforts quite as brazenly as the General Counselwould draw the picture.However that may be, in the weighing of the pertinentfacts of record, in the balancing of the pros and cons, as inall circumstantial evidence cases, there is one other fact, asto which there is no dispute, that in my opinion weighssignificantly against the proposed inference of illegalanimus. In mid-October, during the very period when theRespondent was getting together and talking about its "hitlist," as Harris referred to it, the guard asked for a 2 weeksleave of absence from his job because he had to attend atraining program out of town to which his daytimeemployer, Royal Typewriter, had assigned him. At thatpoint it was one job or the other for him, because headmitted he would have lost the day job if he had not gonefor the training. With knowledge that this was the reasonfor Harris' requested leave, management favored him withpermission. How better to get rid of a man you do not want-whether your reason be a nice one or not -than havehim choose to leave of his own accord? There was no dutyupon the Respondent so to oblige the man. Its personalanimosity towards Harris could not have been very strong.If it really wanted to see him go, that was the moment.And finally, there is the matter of percentage probabili-ties, always a relevant factor in circumstantial evidencecases. The names of eight employees appear in the totalrecord, in one way or another, as having been spoken bymanagement representatives to be suspected unioneers. Awitness listed six; the affidavit of another also lists six, butonly four names are on both lists. Seven employees votedin favor of the Union in the election, a curious oddity. Theentire theory of the complaint is that the Respondent wasdetermined to get rid of all these. Harris was fired. Threeothers -Plattman, Williams and Simmons -are still onthe job. One of these, Plattman, was discharged forinsubordination by Saddler. Because of the kindly inter-vention of Knight -the man who called off the names ofthe suspects -Plattman was returned to work. This ishardly what an employer determined to get rid of anemployee would do. Clarke was fired, but his unfair laborpractice charge did not stick; it must be assumed, there-fore, there was nothing improper in his dismissal. Youngwas discharged for sleeping on the job! He filed no chargeagainst anyone. As to the last man, Rivera, the record onlyshows that he was 'ransferred, without further explanation.In my considered judgment, the relevant facts of recordin their totality fall short of proving illegal motive in thedischarge of Harris by a preponderance of the substantialevidence. I shall therefore recommend dismissal of thecomplaint with respect to him.S In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rtles and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set out in section III,above, occurring in connection with the operations ofRespondent described in section I, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAWI. By telling employees, and by passing the word to itsemployees, that it had knowledge of which employees wereengaging in union activities, and thereby creating theimpression of surveyance over their protected activities, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aX)(1) of the Act.2. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:ORDER3The Respondent, Burns International Security Services,Inc., Philadelphia, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Telling its employees, directly or indirectly, that it hasknowledge of the identity of prounion employees, andthereby creating the impression of surveyance upon theirunion activities.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist Interna-tional Union of Security Officers, Local 1, or any otherlabor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its place of business in Philadelphia, Pennsyl-vania, copies of the notice attached marked "Appendix."4Copies of said notice, on forms provided by the RegionalDirector for Region 4, after being duly signed by itsrepresentatives, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by it to insure thatI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."379 380 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid notices are not altered, defaced, or covered by any IT IS HEREBY ALSO ORDERED that the complaint be, and itother material. hereby is, dismissed with respect to the discharge of James(b) Notify the Regional Director for Region 4, in writing, Harris.within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.